DETAILED ACTION
This office action is responsive to the above identified application filed 4/21/2022.  The application contains claims 1-7, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement with references submitted 4/29/2022, has been considered and entered into the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 7 recites a “storage medium,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7 are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. [US 2016/0062626 A1, hereinafter Kubota].

With regard to Claim 1,
	Kubota teach an electronic device equipped with an interface unit having a region corresponding to a screen that is visible to a user and that can accept touch operations by the user in the region ([0001], “vehicular electronic device for increasing or decreasing (adjusting) the volume of an audio device by a volume switch that is displayed on a touch panel type display unit”), the electronic device comprising:
a storage unit that stores adjustment information in which the amount of change in a predetermined direction, when an adjustment portion has been moved to adjust a setting for a predetermined system by the user performing a touch operation, has been associated with an amount of adjustment for adjusting the setting for the predetermined system (Fig. 4-5, [0021], [0075]-[0076], [0081], “if the user's finger 82 is moved in a slanted direction, the controller 40 increases or decreases the volume of the speakers 26 corresponding to the movement length and flicking force, etc., of the vertically oriented component that is detected by the slide-flick operation detecting unit 52. A certain level increased or decreased with one slide operation (one slide action) or one flick operation (one flick action)”, [0084]-[0086], “responsive to the slide-flick operation or the touch operation, a volume increase/decrease of the speakers 26 is performed, and corresponding to the increase/decrease in volume, the display area of the volume level 84 a of the volume gauge 84 increases or decreases”, system store adjusted volume level); and 
a control unit that determines whether or not the user's touch operation has passed through a region in a predetermined amount of time, calculates the amount of change in the predetermined direction based on the touch operation when it has been determined that the touch operation has passed through the region within the predetermined amount of time, determines the amount of adjustment corresponding to the calculated amount of change based on the adjustment information, and issues an instruction to the predetermined system to set a setting value based on the determined amount of adjustment (Fig. 4-6, [0075]-[0076], [0081], “if the user's finger 82 is moved in a slanted direction, the controller 40 increases or decreases the volume of the speakers 26 corresponding to the movement length and flicking force, etc., of the vertically oriented component that is detected by the slide-flick operation detecting unit 52. A certain level increased or decreased with one slide operation (one slide action) or one flick operation (one flick action)”, [0084]-[0086], “responsive to the slide-flick operation or the touch operation, a volume increase/decrease of the speakers 26 is performed, and corresponding to the increase/decrease in volume, the display area of the volume level 84 a of the volume gauge 84 increases or decreases”, [0083], “touch operation detecting unit 51, detects that the finger 82 has been separated a predetermined time from the display unit 30, or stated otherwise, when it is detected that the touch operation or slide operation with respect to the display unit 30 has not been performed for a predetermined time, it is regarded that the volume increase/decrease operation is completed”).

With regard to Claim 3,
	Kubota teach the electronic device according to claim 1, wherein the setting value of the predetermined system is a temperature setting value for the air conditioner installed in the vehicle in which the in-vehicle device has been installed, an air flow setting value for the air conditioner installed in the vehicle in which the in-vehicle device has been installed, a volume setting value for the audio equipment installed in the in-vehicle device, or a volume setting value for the audio equipment installed in the vehicle in which the in-vehicle device has been installed (Fig. 4-6, [0075]-[0076], [0084]-[0086], “responsive to the slide-flick operation or the touch operation, a volume increase/decrease of the speakers 26 is performed”).

With regard to Claim 4,
	Kubota teach the electronic device according to claim 1, wherein the region is provided at a position away from the edge of the screen by a predetermined interval (Fig. 4-7, Fig. 9).

With regard to Claim 7,
	Claim 7 is similar in scope to claim 1; therefore it is rejected under similar rationale. Kubota further teach a program storage medium ([0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. [US 2016/0062626 A1, hereinafter Kubota] in view of EP 3422156 B1 [hereinafter Kazuhiro].

With regard to Claim 2,
Kubota teach the electronic device according to claim 1, wherein the control unit instructs the predetermined system to set a setting value corresponding to the position of a touch operation (Fig. 4-6, [0075]-[0076], [0081], “if the user's finger 82 is moved in a slanted direction, the controller 40 increases or decreases the volume of the speakers 26 corresponding to the movement length and flicking force, etc., of the vertically oriented component that is detected by the slide-flick operation detecting unit 52. A certain level increased or decreased with one slide operation (one slide action) or one flick operation (one flick action)”, [0084]-[0086], “responsive to the slide-flick operation or the touch operation, a volume increase/decrease of the speakers 26 is performed, and corresponding to the increase/decrease in volume, the display area of the volume level 84 a of the volume gauge 84 increases or decreases”).
Kubota do not explicitly teach when it has been determined that a touch operation by the user detected outside of the region is inside the region.
Kazuhiro teach electronic device, wherein the control unit instructs the predetermined system to set a setting value corresponding to the position of a touch operation when it has been determined that a touch operation by the user detected outside of the region is inside the region (Fig. 4, [0003], “touch sensor detects contact that transitions from outside the predetermined region to inside the predetermined region”, [0074]-[0075], “unit 12 may present an uneven feeling at a position corresponding to the boundary of an area. When the finger slides across areas, it corresponds to the case in which the touch area switches”, [0078], “when an input to the touch sensor 11 is determined, the controller 10 executes the operation function associated with the touch area in which the input is determined”, [0087]).
Kubota and Kazuhiro are analogous art to the claimed invention because they are from a similar field of endeavor of  controlling vehicle mounted apparatuses using touch inputs. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to execute function when a touch input is detected that a touch operation by the user detected outside of the region is inside the region resulting in resolutions as disclosed by Kazuhiro with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kubota as described above to provide the ability to provide an input for different functions without viewing the touch input location and without deviating the driver’s line of sight (Kazuhiro, [0002], [0075]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. [US 2016/0062626 A1, hereinafter Kubota] in view of Sigona [ US 2007/0109279 A1].

With regard to Claim 5,
Kubota teach the electronic device according to claim 4, wherein the control unit calculates the amount of change in the predetermined direction from a point at which the touch operation of the user was detected ([0058], “monitoring the trajectory, etc., of the slide operation (i.e., the touch position (touch starting position) of the fingertip, the movement length of the fingertip, the movement speed of the fingertip, the touch cancellation position, etc.), the size and movement speed, etc., of the slide operation can be detected in combination”) [0081], “if the user's finger 82 is moved in a slanted direction, the controller 40 increases or decreases the volume of the speakers 26 corresponding to the movement length and flicking force, etc., of the vertically oriented component that is detected by the slide-flick operation detecting unit 52. A certain level increased or decreased with one slide operation (one slide action) or one flick operation (one flick action)”)
Kabota disclose the ability to detect the touch input start point ([0058]) and appear to determine the ability to detect a point at which the touch operation is no longer detected ([0083], “touch operation detecting unit 51, detects that the finger 82 has been separated a predetermined time from the display unit 30, or stated otherwise, when it is detected that the touch operation or slide operation with respect to the display unit 30 has not been performed for a predetermined time, it is regarded that the volume increase/decrease operation is completed”). However, in effort to expedite persecution Sigona explicitly teach control unit calculates the amount of change in the predetermined direction from a point at which the touch operation of the user was detected and a point at which the touch operation is no longer detected ([0010], “coordinate series is generated including at least two X coordinates and at least two Y coordinates when first and second touch events occur within a predetermined time of one another. When a release event occurs, the release event is correlated with one of the X coordinates and one of the Y coordinates in the coordinate series to form a first XY coordinate pair corresponding to the first touch event. The first XY coordinate pair corresponding to the first touch event is output”).
Kubota and Sigona are analogous art to the claimed invention because they are from a similar field of endeavor of  using touch inputs. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota to include the ability to determine the touch slide input based on detecting a point at which the touch operation is no longer detected resulting in resolutions as disclosed by Sigona with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kubota as described above to increase the accuracy in detecting slide input gestures.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. [US 2016/0062626 A1, hereinafter Kubota] in view of Sigona [ US 2007/0109279 A1] in view of EP 3422156 B1 [hereinafter Kazuhiro].

With regard to Claim 6,
Kubota-Sigona teach the electronic device according to claim 5, wherein the control unit determines whether or not the touch operation has passed [within] the region within the predetermined time (Kubota, [0083], “touch operation detecting unit 51, detects that the finger 82 has been separated a predetermined time from the display unit 30, or stated otherwise, when it is detected that the touch operation or slide operation with respect to the display unit 30 has not been performed for a predetermined time, it is regarded that the volume increase/decrease operation is completed”).
Kubota-Sigona do not explicitly teach wherein the control unit determines whether or not the touch operation has passed from an outer boundary line of the region to an inner boundary line of the region.
Kazuhiro teach control unit determines whether or not the touch operation has passed from an outer boundary line of the region to an inner boundary line of the region (Fig. 4, [0003] [0074]-[0075], “unit 12 may present an uneven feeling at a position corresponding to the boundary of an area. When the finger slides across areas, it corresponds to the case in which the touch area switches”, [0078], “when an input to the touch sensor 11 is determined, the controller 10 executes the operation function associated with the touch area in which the input is determined”).
Kubota-Sigona and Kazuhiro are analogous art to the claimed invention because they are from a similar field of endeavor of  controlling vehicle mounted apparatuses using touch inputs. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota-Sigona to execute function when a touch input is detected that a touch operation by the user detected outside of the region is inside the region resulting in resolutions as disclosed by Kazuhiro with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kubota-Sigona as described above to provide the ability to provide an input for different functions without viewing the touch input location and without deviating the driver’s line of sight (Kazuhiro, [0002], [0075]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20170197491 A1 filed by Nakano that disclose the ability to adjust vehicle AC where the control panel include different touch zones See at least Fig. 2

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174